8 So.3d 498 (2009)
Carlos VERDUGO, Appellant,
v.
POWERCOM ELECTRICAL CONTRACTING and Aspen Administrators, Appellees.
No. 1D06-6125.
District Court of Appeal of Florida, First District.
May 13, 2009.
Kip A. Davis and Jeffrey Friedman of Vassallo & Bilotta, P.A., Palm Springs, and Bill McCabe, Longwood, for Appellant.
No appearance for Appellees.

ON MOTION FOR CERTIFICATION
PER CURIAM.
Appellant's motion for certification is DENIED. The Judge of Compensation Claims is AFFIRMED. See Demedrano v. Labor Finders of the Treasure Coast & Amisure Ins., No. 1D06-6122, 8 So.3d 498, 2009 WL 1313223 (Fla. 1st DCA May 13, 2009).
KAHN, BENTON, and BROWNING, JJ., concur.